Citation Nr: 0215632	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  94-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Decatur, Georgia


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred during hospitalization at a non-VA medical facility 
in February 1993.

(The issue of entitlement to compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, for additional 
cardiovascular disability as a result of VA medical treatment 
in 1987 is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  

This appeal arises from a June 1993 determination of the VA 
Medical Center (VAMC) in Decatur, Georgia, that denied 
reimbursement of medical expensed incurred while hospitalized 
at a non-VA medical facility in February 1993.  The veteran 
filed a Notice of Disagreement in July 1993, and a Statement 
of the Case was issued in August 1993.  A Substantive Appeal 
was received in September 1993.  In August 1994, the veteran 
testified at a hearing before the undersigned Member of the 
Board of Veterans Appeals (Board) at the Atlanta Regional 
Office (RO).  A transcript of that hearing is of record.

In June 1998, the Board remanded to the RO an inextricably 
intertwined claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for further development and 
adjudication.  As noted in the remand, the Board then 
deferred consideration of the medical reimbursement issue 
current issue pending completion of the actions requested on 
remand.  As the section 1151 issue has been returned to the 
Board, and is the subject of a separate appellate decision 
being simultaneously issued, the medical reimbursement issue 
is now ready for appellate disposition.


FINDINGS OF FACT

1. The veteran's treatment at the Northlake Regional Medical 
Center (RMC) in February 1993 was not for an adjudicated 
service-connected disability or for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability.

2. A total compensation rating was not in effect at the time 
the veteran received treatment at the Northlake RMC in 
February 1993.


CONCLUSION OF LAW

The veteran's claim for reimbursement of unauthorized medical 
expenses incurred during hospitalization at a non-VA medical 
facility in February 1993 lacks legal merit.  38 C.F.R. 
§ 17.80 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
his claim.  There is no evidence that the veteran has been 
provided specific notice of the VCAA or its implementing with 
respect to this claim.  However, the Board finds that no 
further notification or development action would be helpful 
to the veteran in the current claim.  As will be explained 
below, there is no legal basis for entitlement to 
reimbursement for unauthorized medical expenses of 
hospitalization at a non-VA medical facility in February 
1993.  Hence, his claim lacks legal merit.  Because, under 
these circumstances, there is no information or evidence that 
would substantiate any of the claim, the Board finds that the 
VCAA does not mandate any further notification or development 
action.  See 38 U.S.C.A. § 5103(a) (extending the duty to 
notify to information and evidence required to substantiate 
the claim) and 38 U.S.C.A. § 5103A(a)(2) (providing that the 
Secretary [of VA] is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim).  

Under the circumstances, the Board finds that adjudication of 
the claim for reimbursement of unauthorized medical expenses, 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I. Background

In this case, the veteran's sole service-connected disability 
is post-traumatic encephalopathy, residuals of a head injury, 
which has been rated 30 percent disabling since March 1949.  
He has never been rated 100 percent disabled for any 
disability for compensation purposes.

Records of the Dekalb County Emergency Medical Service 
(DCEMS) indicate that, at 8:56 a.m. on the morning of 
February 9, 1993, they received a request for services for 
the veteran.  They arrived at the veteran's home at 9:07 
a.m., and at 9:39 a.m. were enroute transporting the veteran 
to the Northlake RMC, arriving there at 9:50 a.m.  The DCEMS 
records indicate that the veteran was a VA patient who had 
been diverted to the closest hospital, which was Northlake 
RMC.  

From February 9-12, 1993, the veteran was hospitalized at the 
Northlake RMC for complaints of sudden numbness and tingling 
in the right arm and fingers.  He also had some slurred 
speech.  After consultation, the initial impression was 
cerebrovascular accident versus transient ischemic attack.  
During his hospital course, the veteran underwent 
examinations and evaluations, and his condition improved, as 
a result of which he was discharged to his home.  The 
diagnoses were transcerebral ischemia, bilateral carotid 
artery plaque, coronary artery disease, and history of 
coronary artery bypass graft.

In June 1993, the VA received the veteran's claim for 
reimbursement for unauthorized medical expenses of 
hospitalization at Northlake RMC in February 1993.  On the 
claim form, a physician noted that the veteran had not been 
treated for a service-connected or adjunct condition; that he 
was not rated permanently and totally disabled for 
compensation purposes; and that an emergency situation 
existed, but a VA medical facility had been available in 
Atlanta.

Subsequently in June 1993, the VAMC denied the veteran's 
claim for reimbursement on the grounds that the condition for 
which medical services were rendered at Northlake RMC had not 
been established as service connected, nor could it be 
considered adjunct to his service-connected disability.

In a July 1993 Memorandum, a VA physician stated that the 
veteran's medical treatment at the Northlake RMC in February 
1993 was not for either an adjudicated service-connected 
disability, or for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or for a disability of a 
veteran who had a total disability permanent in nature 
resulting from a service-connected disability; that a medical 
emergency did exist, and delay would have been hazardous to 
life or health; and that a VA or other Federal facility was 
feasibly available.

In a statement of November 1993, the Chief of the VAMC 
Medical Administration Service stated that that facility's 
intensive care units were placed on critical care bypass due 
to a shortage of beds from 5:10 p.m. on February 8 until 8:00 
a.m. on    February 9.  During that time, the VAMC was not 
accepting patients for admission to their intensive care 
units.

During the April 1994 Board hearing at the RO, the veteran 
testified as to his belief that, since he had his original 
heart surgery at a VA medical facility in 1987, the VA should 
reimburse him for the remaining cost of his medical expenses 
for treatment of that heart disorder at Northlake RMC in 
February 1993.  He stated that, before he left his home in 
February 1993, emergency medical personnel contacted the 
Decatur VAMC, and that officials from that facility stated 
that they were on a diversion and had no space, and 
instructed that he should be transported to the nearest 
medical facility for emergency treatment.  He asserts that 
these instructions by VA medical personnel should be 
construed as approval for the payment of the remainder of the 
medical expenses of his treatment at the Northlake RMC.  

II. Analysis

Under the applicable criteria in effect in 1993, to the 
extent allowable, payment or reimbursement of the expenses of 
care, not previously authorized, in a private or public (or 
Federal) hospital not operated by the VA, or of any medical 
services not previously authorized including transportation 
may be paid on the basis of a claim timely filed, under the 
following circumstances: (a) For veterans with service-
connected disabilities.  Care or services not previously 
authorized were rendered to a veteran in need of such care or 
services: (1) For an adjudicated service-connected 
disability; (2) For non-service-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (3) For any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (4) For any 
illness, injury, or dental condition in the case of a veteran 
who is participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in 38 C.F.R. § 17.48(j); and (b) In a 
medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and (c) When Federal facilities are unavailable.  VA 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 C.F.R. § 17.80.

In this case, the veteran was treated at the Northlake RMC in 
February 1993 for his cardiovascular disease.  Since 
cardiovascular disease is not an adjudicated service-
connected disability; an uncontradicted July 1993 VA medical 
opinion is to the effect that the February 1993 medical 
treatment was not associated with and aggravating the 
veteran's sole adjudicated service-connected disability, 
post-traumatic encephalopathy, residuals of a head injury; 
the veteran has never been rated 100 percent disabled for any 
disability for compensation purposes; and the medical 
treatment at issue was not previously authorized by the VA, 
the Board finds that payment or reimbursement for the medical 
expenses incurred in February 1993 is not warranted, 
regardless of whether this case involved a medical emergency 
or whether a VA or other Federal medical facility was 
feasibly available.  In a separate appellate decision, the 
Board has denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional 
cardiovascular disability as a result of VA medical treatment 
in 1987.  

Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
As the Board finds no legal basis for entitlement to 
reimbursement of  unauthorized medical expenses incurred 
during hospitalization at Northlake RMC in February 1993, the 
appeal must be denied.  



ORDER

Reimbursement of unauthorized medical expenses incurred 
during hospitalization at a non-VA medical facility in 
February 1993 is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

